DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 14-20 are withdrawn. Claims 1-13 are presented for examination.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/5/2022.
Applicant's election with traverse of claims 1-13 in the reply filed on 12/5/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden and that different classification is not adequate grounds for restriction.  This is not found persuasive because the inventions are patentably distinct for the specific reasons beyond their classifications that were outlined in the Restriction Requirement mailed 10/6/2022. With respect to the search burden, the Examiner maintains that given the divergent classifications of the inventions, undue search would be required. In particular, multiple main and subgroup classifications would need to be searched.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (WO2019/188569, reference is made to U.S. PGPUB No. 2021/0024762 as an English equivalent) in view of Sato et al. (U.S. PGPUB No. 2020/0002556).

I.	Regarding claims 1-5 and 7-12, Nakashima teaches a photocurable composition comprising: a photoinitiator (abstract); and a polymerizable material (abstract) comprising: 2-(allyloxy methyl) methacrylate (abstract) which has the structure of Formula 1, wherein R is a methyl (abstract) in an amount of 5-40 wt% based on the polymerizable material (abstract, and note that overlapping ranges are prima facie evidence of obviousness). Nakashima teaches the composition have a viscosity of less than 30 mPa·s (abstract, and note that overlapping ranges are prima facie evidence of obviousness). Nakashima also teaches the inclusion of a mono-functional monomer (0030) in the composition, which can be selected from a group including benzyl acrylate (0033), the inclusion of a second multi-functional monomer, such as a monomer including bisphenol A dimethacrylate (0023), present in an amount of 5-20 wt% of the polymerizable material (0024, which equates to a ratio of the first and second multi-functional monomer overlapping the range as claimed). Nakashima fails to teach the composition is adapted to form a layer having a glass transition temperature of at least 120 °C.
	However, Sato teaches that glass transition temperature of coatings prepared from a photocurable inkjet composition is a result-effective variable (abstract, 0001 and 0016) that alters the adhesion, tackiness and hardness of the resulting coating (0015). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claim 6, Nakashima in view of Sato teach all the limitations of claim 1, but fail to specifically teach the amount of the polymerizable material in the composition. However, the amount of polymerizable material is a result-effective variable. Altering the amount of polymerizable material will alter the solids content of the composition and its viscosity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

III.	With respect to claim 13, the limitation “that the composition is adapted for forming a planar layer in an inkjet-based adaptive planarization process” has not been given patentable weight as it is an intended use recitation of the composition. Furthermore, as Nakashima in view of Sato make obvious an identical composition to that claimed, the Examiner additionally notes that Nakashima in view of Sato’s composition would also be inherently adapted for forming a planar layer in an inkjet-based adaptive planarization process.

Conclusion
	Claims 1-20 are pending. 
Claims 14-20 are withdrawn. 
Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 13, 2022Primary Examiner, Art Unit 1717